Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard Sutkus on 23 February 2022.

The application has been amended as follows: 

Claim 1, line 20: “via the pump” has been changed to --via a pump--.
	Line 23: “a pump” has been changed to --the pump--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a capacitive sensor comprising two or more sensing electrodes and two or more reference electrodes, each having a polydopamine layer adhered to a detection surface, the sensing electrodes also having a first portion covered with an insulator and a second portion the polydopamine layer and a receptor immobilized thereto; a sensing 
Cai et al. (US 2011/0287977) teach two or more sensing electrodes having a first and second portion, the first portion continuously covered with an insulator and the second portion including a detection surface that is uninsulated with a receptor chemically functionalized to the detection surface of the sensing electrode.  Cai et al. fail to teach a polydopamine layer and two or more reference electrodes having an adhered dopamine layer wherein the sensing and reference electrodes are connected to a differential amplifier that accepts electrical signals from sensing and reference electrodes and amplifies the differences therebetween.  Cai et al. also fail to teach a sensing chamber, sample injection system and metal shielding as claimed.
Dreyer et al. (Chemical Science, pg. 3796) and Lin et al. (Biosensors and Bioelectronics, pg. 82-88) teach polydopamine coated electrodes having a receptor specific to a target immobilized to the polydopamine layer.  Dreyer et al. fail to teach a reference electrode also coated with a polydopamine layer and connected to a differential amplifier to accept signals from each of the electrodes and amplify a difference therebetween.
Mirsky et al. (US 6,458,600) teach a sensor comprising a sensing electrode having a detection surface, a voltage source and a reference electrode; a receptor chemically functionalized to the detection surface of the sensing electrode, wherein the 
Kaye et al. (US 2009/0032695) teach a housing that is impregnated with metal so the housing functions as an electric-field shield to isolate a chamber from outside spurious electric signals and interferences.  Kaye et al. fail to teach the chamber being a sensing chamber comprising two or more sensing electrodes and a voltage source, wherein the sensing electrodes have a first and a second portion, the first portion continuously covered with an insulator and the second portion including an uninsulated electrode detection surface having a polydopamine semiconductive layer adhered to the detection surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1641